DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION
2.  	This Utility Patent Application claims priority to German Patent Application No. 10 2018 123 924.6, filed September 27, 2018, which is incorporated herein by reference.      

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 18-19
Remarks
4. 	This application is in condition for allowance except for the presence of claims 18-19 directed to Group ll’s invention which was non-elected without traverse. Accordingly, claims 18-19 been cancelled.                                                         

                                                                      Allowable Subject Matter
5.  	Claims 1-3, 5-17 allowed.
                                                                       Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance:
7. 	Regarding Claims 1, 3, 5-12, the prior art failed to disclose or reasonably suggest wherein the first solder layer contains the compound Sn/Sb, wherein the material composition of the compound 

8. 	Regarding Claim 2, the prior art failed to disclose or reasonably suggest a first solder layer disposed on the first metallization layer, wherein the first solder layer contains the compound Sn/Sb; and a first contact member comprising a Cu-based base body and a Ni-based layer disposed on a main surface of the Cu-based base body; wherein the first contact member is connected with the Ni-based layer to the first solder layer and wherein the solder layer further comprises an Ni/Sb phase.

 9. 	Regarding Claims 13-15, the prior art failed to disclose or reasonably suggest a first solder layer disposed on the first metallization layer, wherein the first solder layer contains the compound Sn/Sb; a first contact member comprising a Cu-based base body and a Ni-based layer disposed on a main surface of the Cu-based base body; wherein the first contact member is connected with the Ni-based layer to the first solder layer; a second metallization layer disposed on the second surface of the semiconductor die; a second solder layer disposed on the second metallization layer, the second solder layer containing a compound Sn/Sb; and a second contact member comprising a Cu-based base body and a Ni-based layer disposed on a main surface of the Cu-based base body; wherein the second contact member is connected with the Ni-based layer to the second solder layer. 

10. 	Regarding Claim 16, the prior art failed to disclose or reasonably suggest a solder compound containing the compound Sn/Sb and being disposed between the semiconductor chip and the Ni-based 


11. 	Regarding Claim 17, the prior art failed to disclose or reasonably suggest a first solder layer disposed on the first metallization layer, the first solder layer containing an Ni/Sb phase; and a first contact member comprising a Cu-based base body and a Ni-based layer disposed on a main surface of the Cu-based base body; wherein the first contact member is connected with the Ni-based to the first solder layer. 

Remarks:
The closest prior arts are Jackson et al., (US 6,333,563 B1), and UKYO et al., US 2016/0279741. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the material composition of the compound Sn/Sb is such that the ratio of Sb in the compound is in a range from 17% to 90%; and a first contact member comprising a Cu-based base body and a Ni-based layer disposed on a main surface of the Cu-based base body; wherein the first contact member is connected with the Ni-based layer to the first solder layer, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899